TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 23, 2018



                                     NO. 03-18-00181-CV


                                   Douglas Cones, Appellant

                                                v.

    Lynn B. Helton, as Independent Executrix of the Estate of Julian Denning Driscoll,
                                  Deceased, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




Douglas Cones has filed a motion to dismiss the appeal, and having considered the motion, the

Court agrees that the motion should be granted. Therefore, the Court grants the motion and

dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.